Citation Nr: 1046084	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-22 929A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus type II.  

2.  Entitlement to a compensable disability rating for erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from October 1967 to January 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 


FINDING OF FACT

On September 23, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a statement dated in 
September 2010, has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


